DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2021, 08/06/2022, 02/08/2022, 02/11/2022, 03/23/2022, and 06/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11324358. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader recitations of the same invention found in the claims of the cited patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the clip mechanism engaging with the external central support hub undercut.  The engagement relationship is not clear because the central support hub has the undercut formed thereon, and the claim does not indicate exactly where this engagement takes place.  The inconsistency of language (“external” has not been previously used in describing the support hub) further confuses the issue as to what structures are being engaged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US PGPub 20140332612, hereinafter Liao) in view of Joao et al. (US PGPub 20150342413, hereinafter Joao).
Regarding claim 1, Liao teaches a micro puree machine (Fig. 2), comprising:
a rotating assembly having a central support hub (central support 146), and an undercut extending at least partially around a circumference of the central support hub (smaller diameter section between items 146 and 152); and
a lid assembly (dividing panel 112 and mechanism 152) configured to cooperate with a bowl assembly (behind first door 118), the lid assembly including a lid (dividing panel 112) and the lid having an aperture that defines an axis (opening through which item 148 protrudes) and at least a portion of the hub positioned in the aperture (see figure 2).
Liao is silent to the spring biased clip assembly and the blade assembly.  Joao teaches using a spring loaded clip mechanism to secure the top edge of a pot to the blending plate (paragraph 0048, the blending plate is considered to be a blending hub), which inherently has a first position when the clip is attached to the apparatus and a second position where the clip is not attached to the apparatus and a blade assembly including a blade (figure 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the apparatus of Liao with the clip attachment assembly of Joao in order to have a more secure connection to the lid during the mixing operation and the blade assembly of Joao in order to better mix the material being worked upon.
Regarding claim 2, Liao is silent to the clip.  Joao is relied upon, as above, to teach the clip, and further to teach a spring biased clip which would inherently be biased towards an axis (paragraph 0043).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the apparatus of Liao with the clip attachment assembly of Joao in order to have a more secure connection to the lid during the mixing operation.
Regarding claim 3, Liao discloses the undercut having a surface that extends radially outward an approximately 90 degrees relative to the axis of the blade assembly (figure 2).  As can be seen in the figure, the undercut extends radially outward which is perpendicular to the axis.
Regarding claim 5, Liao is silent to the clip.  Joao is relied upon, as above, to teach the clip, and further to teach the spring biased clip being capable of attachment to the hub without being attached to the container (paragraph 0043).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the apparatus of Liao with the clip attachment assembly of Joao in order to have a more secure connection to the lid during the mixing operation.
Regarding claim 6, Liao discloses a release mechanism on the lid assembly (figure 2, dividing panel 112 has a screw at the right most portion thereof which is considered to be a release mechanism).
Regarding claim 9, the bowls are considered intended use of the lid assembly, as they are not positively recited in claim 1, and the apparatus of Liao is considered capable of being used with an outer bowl and an inner beaker meeting the claim.
Regarding claim 10, Liao is silent to blades.  Joao teaches multiple blades which are considered to be the broadly-recited mixing and cutting blades (figure 9, blades 22).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the apparatus of Liao with the blade assembly of Joao in order to better mix the material being worked upon.
Regarding claim 11, Liao is silent to blades.  Joao is relied upon, as above, to teach blades, and further to teach two mixing blades and two cutting blades (see figure 9).  As can be see in the figure, four blades are taught in Joao, two of which are considered to be the broadly-recited mixing blades, and two of which are considered to be the broadly-recited cutting blades.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the apparatus of Liao with the blade assembly of Joao in order to better mix the material being worked upon.
Regarding claim 12, Liao discloses the central support hub including a power shaft coupling that is configured to receive a drive shaft (opening through which item 150 engages item 152, the opening would inherently be required in order to attach the shaft to the hub as shown in disassembled figure 4).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest a micro puree machine wherein the clip mechanism includes an upper retention surface that engages with the undercut as claimed in claim 4.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest a micro puree machine wherein the clip mechanism includes an clip release lever arm as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774